21-30107-hcm Doc#50-3 Filed 04/21/21 Entered 04/21/21 12:11:29 Appendix Order Denying
                  Expedited Motion to Cancel Lis Pendens Pg 1 of 2
                                                                                      FILED
                                                              3rd JUDICIAL DISTRICT COURT
                                                                             Dona Ana County
                                                                         10/23/2020 12:06 PM
                                                                         DAVID S. BORUNDA
                                                                     CLERK OF THE COURT
                                                                              Ashley Barreras
21-30107-hcm Doc#50-3 Filed 04/21/21 Entered 04/21/21 12:11:29 Appendix Order Denying
                  Expedited Motion to Cancel Lis Pendens Pg 2 of 2
